Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui US 20160366632 in view of Chen US 20210168646

1. A method, comprising: 
generating, by first network equipment comprising a processor, first route data representative of a first route for packet data of a network (Cui: [0047-0048] - generate and maintain a transmission point condition table comprising backhaul and transmission point data, network graph data, and user equipment data…); 
receiving, by the first network equipment from second network equipment, second route data representative of a second route for the packet data of the network; and in response to (Cui: [0047-0048] - Before, during, and after the network controller generates the transmission point condition table (in the form of a data structure), the network controller 214 can analyze and/or evaluate the transmission point conditions to make a determination of the most efficient path from the user equipment to the macrocell 204 210 212. The network controller 214 can also receive operator policy data, wherein the operator policy data can comprise rules and procedures that facilitate efficient data transmission), 
in response to receiving the second route data, selecting, by the first network equipment, a route from the first route data or the second route data, wherein selecting the route from the first route data or the second route data comprises selecting the route based on a cost metric associated with the route, resulting in selected route data (Cui: [0031, 0034, 0037, 0039 0044-0045, 0047-0048] - a system can facilitate selecting a relay transmission point device based on updated data and service provider policy data. The system can receive relay transmission point data related to a network condition and receive device data related to a mobile device. Thereafter, the system can update the relay transmission point data, the mobile device data, and a network data structure, resulting in the updated data being used to select the transmission point device); and   
Chen further teaches in response to selecting the route, generating, by the first network equipment, a data structure to be associated with the selected route data representative of the selected route, wherein the data structure comprises routing cost metric data representative of a routing cost metric and logical channel identification data representative of an egress logical channel associated with the selected route (Chen: fig. 11, [0084-0087]) in order to choose the next hop with lowest weight [0086]


2. The method of claim 1, further comprising: in response to the generating the data structure, populating, by the first network equipment, the data structure with the selected route data (Cui: [0048], Chen: fig. 11)

3. The method of claim 2, wherein the second network equipment is a centralized donor node device (Chen: fig. 2-11, [0031]) 
	
4. The method of claim 1, wherein the second route data is received via a control plane signal between the first network equipment and the second network equipment (Chen: fig. 2-11, [0031])

5. The method of claim 4, wherein the control plane signal comprises radio resource control message data representative of a radio resource control message (Chen: fig. 2-11, [0031])

6. The method of claim 1, wherein the selecting the route is based on a cost metric associated with the second route (Cui: [0031, 0034, 0037, 0044], Chen: fig. 11) 

(Cui: [0031, 0037, 0044] threshold/load, Chen: fig. 11) 

26. The system of claim 21, wherein the operations further comprise: in response to a link failure between first network equipment of the network and second network equipment of the network, generating redundant routing data that comprises the second route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

27.  The system of claim 21, wherein the operations further comprise: in response to a link failure between first network equipment of the network and second network equipment of the network, selecting redundant routing data that comprises the first route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

31. The non-transitory machine-readable medium of claim 28, wherein a cost metric value is associated with pre-emption data representative of a weight to be given to the second route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

32. The non-transitory machine-readable medium of claim 28, wherein the operations further comprise: in response to receiving the second route data, determining a conflict between the second route data and the first route data (Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

Cui: [0031, 0037], Chen: fig. 11 [0084-0087])

Regarding claims 21-25, 28-30, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-7, where the difference used is a “system” & “non-transitory computer-readable storage medium” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.

Response to Arguments
           Applicant's arguments filed on 10/18/21 have been fully considered but they are not persuasive.  
            Applicant Argument:
           Prior art does not teaches “wherein in response to receiving the second route data, selecting, by the first network equipment, a route from the first route data or the second route data, wherein selecting the route from the first route data or the second route data comprises selecting the route based on a cost metric associated with the route, resulting in selected route data” as recited in claim 1.

Response to Arguments:
With respect to the above argument, Examiner would like to draw attention to that it is the claims that define the claimed invention, and it is claims, not specifications that are anticipated or unpatentable. Constant v. Advanced Micro-Devices Inc., 7 USPQ2d 1064.
In addition, the Examiner would like to draw attention to ([0031, 0034, 0037, 0039 0044-0045, 0047-0048]) of Chi, for example: a system can facilitate selecting a relay transmission point device based on updated data and service provider policy data. The system can receive relay transmission point data related to a network condition and receive device data related to a mobile device. Thereafter, the system can update the relay transmission point data, the mobile device data, and a network data structure, resulting in the updated data being used to select the transmission point device (herein it’s considered same as wherein in response to receiving the second route data, selecting, by the first network equipment, a route from the first route data or the second route data, wherein selecting the route from the first route data or the second route data comprises selecting the route based on a cost metric associated with the route, resulting in selected route data” as recited in claim 1).
Furthremore, the Examiner would like to draw attention to ([0047-0048]) of Chi, for example: before, during, and after the network controller generates the transmission point condition table (in the form of a data structure), the network controller 114 can analyze and/or evaluate the transmission point conditions to make a determination of the most efficient path from the user equipment to the macrocell 104 110 112. The network controller 114 can also receive operator policy data, wherein the operator policy data can comprise rules and procedures that facilitate efficient data transmission. For example, one policy may state that any transmission point 104 106 110 112 with an access load of greater than forty percent should not herein it’s considered same as wherein in response to receiving the second route data, selecting, by the first network equipment, a route from the first route data or the second route data, wherein selecting the route from the first route data or the second route data comprises selecting the route based on a cost metric associated with the route, resulting in selected route data” as recited in claim 1). 

Thus, for the above reason, the prior art meet the claim limitation.

The examiner stresses that the claims are too broad and require detail or specialization of the steps as recited in the claims. Alone and as claimed, the limitations are too open. 

           Examiner has cited particular portions of the references as applied to each claim limitation for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the Examiner directs the applicant to those responses above.

Remark: 
            In addition, an interview could expedite the prosecution.

Conclusion
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415